SOUTHWICK, P.J.,
for the Court.
¶ 1. Maurice Barr appeals the order of the Monroe County Circuit Court dismissing his motion for post-conviction relief. We find no error and affirm.
¶ 2. In June 1993, Barr pled guilty to two charges of sale of cocaine. He was sentenced to terms of fifteen years, with nine years suspended on each charge. The two sentences ran concurrently. In January 2002, Barr filed for the issuance of a writ coram nobis, or in the alternative, *1074post-conviction relief. Barr stated that he was a federal prisoner incarcerated in Memphis, Tennessee.
¶ 3. Barr alleges that he is serving a life sentence in Tennessee as a result of enhancement from the 1993 convictions in Mississippi. The circuit court denied Barr’s motion as time barred, for lack of jurisdiction of the court, and as a successive writ.
¶ 4. Barr seeks to have the circuit court’s denial of relief reversed. However, this is his third motion for post-conviction relief. The first two were filed in 1994, and they were denied. The denial of the first motion was a final judgment and stood as a bar to the second and any successive motions for post-conviction relief. Miss.Code Ann. § 99-39-27(9) (Rev. 2000).
¶ 5. In addition, in order to bring a motion under our statutes for post-conviction relief, the movant must be serving a sentence pronounced by a Mississippi state court. Miss.Code Ann. § 99-39-5(1) (Supp.2003). Barr indicates that he is serving a Tennessee-issued sentence.
¶ 6. Finally, a motion for post-conviction relief is to be made within three years after entry of the judgment of conviction. Miss.Code Ann. § 99-39-5(2) (Supp.2003). Barr’s conviction was entered on June 16, 1993. Barr filed this motion for post-conviction relief in January 2002.
¶ 7. There were several proper bases for the denial of relief.
¶ 8. THE JUDGMENT OF THE CIRCUIT COURT OF MONROE COUNTY DISMISSING THE MOTION FOR POST-CONVICTION RELIEF IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE APPELLANT.
KING, C.J., BRIDGES, P.J., THOMAS, LEE, IRVING, MYERS, CHANDLER AND GRIFFIS, JJ., CONCUR.